                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LATASHA N. FORD,                                  :      CIVIL ACTION
          Plaintiff,                              :
                                                  :
       vs.                                        :      NO.    20-cv-1229
                                                  :
ANDREW SAUL,                                      :
Commissioner of Social Security,                  :
            Defendant.                            :


                                          ORDER

       AND NOW, this     6TH day of May, 2021, upon consideration of the Plaintiff’s

Request for Review (ECF No. 21), Defendant’s response thereto (ECF No. 26), Plaintiff’s Reply

in Support (ECF No. 30), and for the reasons provided in the accompanying Memorandum, IT IS

HEREBY ORDERED that:

       1.     The Plaintiff’s Request for Review is GRANTED;

       2.     This matter is REMANDED to the Commissioner for further proceedings

       consistent with the Court’s Memorandum accompanying this Order; and

       3.     This case shall be marked CLOSED for statistical purposes.


                                           BY THE COURT:


                                                /s/ Lynne A. Sitarski           .
                                           LYNNE A. SITARSKI
                                           United States Magistrate Judge
